UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-4098



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


KEVIN RONREGUS JONES, a/k/a Ron, a/k/a Kevin
Ronregas Jones,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Jerome B. Friedman, District Judge.
(CR-97-149)


Submitted:   February 21, 2002             Decided:   March 4, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


B. Thomas Reed, Norfolk, Virginia, for Appellant. Paul J. McNulty,
United States Attorney, Laura M. Everhart, Assistant United States
Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Kevin Ronregus Jones appeals his conviction and sentence

imposed for conspiracy to distribute and possess with intent to

distribute cocaine base in violation of 21 U.S.C. § 846 (1994), and

possession with intent to distribute and distribution of cocaine

base in violation of 21 U.S.C.A. § 841(a)(1) (West 1999 & Supp.

2001).    On appeal, he argues only that Congress exceeded its au-

thority under the Commerce Clause in enacting the drug trafficking

statute, 21 U.S.C.A. § 841.       Jones contends that drug trafficking

is not an activity affecting interstate commerce that Congress may

regulate pursuant to the Commerce Clause.

       We rejected this claim in United States v. Leshuk, 65 F.3d

1105, 1111-12 (4th Cir. 1995), concluding that under United States

v. Lopez, 514 U.S. 549 (1995), intrastate drug trafficking activity

had a substantial effect on interstate commerce.           Accordingly, we

affirm Jones’ conviction and sentence. We dispense with oral argu-

ment   because   the   facts   and   legal   contentions   are   adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                   AFFIRMED




                                      2